Citation Nr: 1017381	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-01 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

In March 2010, the Veteran submitted additional evidence to 
the Board with a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral 
hearing loss is related to active duty service. 

2.  The evidence of record demonstrates that tinnitus is 
related to active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009). 

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues involving the 
Veteran's claims for entitlement to service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
This is so because the Board is taking action favorable to 
the Veteran by granting the claims at hand.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to his active duty service.  
Specifically, he alleges that he served onboard LST-883 and 
that, during training and during a battle off of Okinawa 
during World War II, he was exposed to noise from the firing 
of a 40 millimeter (mm.) twin barrel anti-aircraft gun.  In a 
July 2008 notice of disagreement, the Veteran stated that, 
during service he worked as a cook, but that when his ship 
was attacked by Japanese planes, his battle station was a gun 
turret located directly behind his normal work area.  He was 
assigned to help load the guns and was exposed to numerous 
loud explosions.  In December 2008, the Veteran reported that 
he was exposed to acoustic trauma during combat operations 
when working as a loader on a 40 mm. twin barrel anti-
aircraft gun, but indicated that he was normally a messman.  
In a February 2009 statement, he noted that he was a second 
loader on the twin 40 mm. gun, and that he was also in the 
gun tub.  He reported that his ship received one battle star 
in Okinawa.  

During a March 2010 hearing before the Board, the Veteran 
testified that he served onboard LST-883 during service, 
which was a landing ship tank which made beach landings and 
lowered troops and equipment.  The Veteran stated that he 
worked as a cook and that there was a lot of noise in the 
eating quarters, as the engine was right behind where he 
worked.  He also reported that his ship received one battle 
star, and that he participated in battles during World War 
II, including a battle at Okinawa.  The Veteran explained 
that his general quarters position was at a 40 mm. twin gun, 
and that he practiced shooting on the way to Okinawa.  He 
noted that he practiced wartime maneuvers "quite often."  
The Veteran stated that he noticed a decrease in his hearing 
and ringing in his ears immediately after the war was over, 
after the firing ended.  He indicated that his tinnitus was 
instantaneous and that it has been with him ever since.  He 
reported that he has had hearing loss for as long as he could 
remember, and that he noticed some muffling after going to 
general quarters in practice and when being fired upon when 
his ship was off the coast of Okinawa.  The Veteran also 
stated that he worked in the lab of a milk processing plant 
in the quality control department for dairy profits after 
service, and that he had no noise exposure after service 
discharge.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the Veteran served on active duty from August 
1944 to March 1946.  His service personnel records reveal 
that he served aboard LST-657 from December 7, 1944 to 
December 20, 1944, aboard LST-883 from January 1945 to 
November 1945, and aboard LST-1083 from November 1945 to 
March 1946.  In January 1945, while aboard LST-883, the 
Veteran participated in the occupation of Sasebo, Kyushu, and 
Nagoya, Honshu, Japan.  From June 1945 to July 1945, LST-883 
operated at Okinawa.  The Veteran was detailed as a messman 
in January 1945 while aboard LST-883.  The Veteran's service 
personnel records also reveal that he was awarded a Victory 
Medal, American Campaign Medal, and Asiatic-Pacific Campaign 
Medal with one star.

The Veteran's service treatment records are negative for 
complaints of hearing loss or tinnitus.  An August 1944 
entrance examination revealed the Veteran's ears to be 
normal.  The report also indicates that whispered voice 
testing revealed findings of 15/15, bilaterally.  A March 
1946 separation examination showed that the Veteran's ears 
were normal, and that there were no diseases or defects.  The 
report also indicates that whispered voice testing revealed 
findings of 15/15, bilaterally.

A July 2005 private treatment record contains uninterpreted 
puretone audiometry graphs which are not in a format that is 
compatible with VA guidelines and therefore cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that the Board may not interpret graphical 
representations of audiometric data).

VA treatment records from February 1990 through November 2008 
reveal complaints of and treatment for bilateral hearing loss 
and tinnitus.  In February 1990, the Veteran stated that he 
needed a hearing aide.  In December 1998, the Veteran 
complained of longstanding impaired hearing, bilaterally.  He 
stated that he wore hearing aids provided by "DHS" over the 
years, but that he lost them and he had not worn hearing aids 
for some time.  He also complained of constant tinnitus.  He 
denied a history of ear infections and indicated a positive 
history of military noise exposure and acoustic trauma.  On 
the authorized audiological, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
70
70
85
LEFT
65
70
80
105
105

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 32 percent in the left ear.  
The diagnosis was mild to severe sensorineural hearing loss 
in the right ear and severe to profound sensorineural hearing 
loss in the left ear with poor word recognition ability.  
There was normal middle ear function, bilaterally.  The VA 
physician recommended amplification.  A February 1999 record 
reflects that the Veteran was issued bilateral hearing aids 
with good results.  A February 2000 hearing aid check 
revealed that the Veteran's hearing aids were functioning 
appropriately, but that the fit was loose.  An ear impression 
was made and sent to the manufacturer for recase.  In April 
2001, the Veteran was seen for a hearing aid check.  In May 
2008, the Veteran complained that his hearing loss was 
getting worse.  Examination of the ears showed that there was 
cerum impaction in the bilateral ears.  The Veteran was 
wearing hearing aids.  The diagnosis was hearing loss, and 
the physician instructed to the Veteran to use mineral oil 
once weekly to prevent build-up and indicated that the 
Veteran's hearing "should improve slightly after ear 
lavage."  A November 2008 record reflects a diagnosis of 
hearing loss, and a notation that the Veteran was wearing 
bilateral hearing aids.  The Veteran requested to have his 
hearing aids changed.  Physical examination of the ears 
showed a cerumen build up on the periphery of the bilateral 
ears, right worse than left.  Also, the tympanic membrane was 
perforated on the left side, which the VA physician indicated 
was a chronic problem.  Another November 2008 record reflects 
that the Veteran underwent an ear lavage and that a large 
amount of cerumen was removed from the right ear.

In December 2008, the Veteran submitted copies of a webpage 
which details the history of LST-883.  The webpage reveals 
that LST-883 trained in Hawaii from May 1, 1945 through May 
24, 1945, and that "[s]he carried seabees via the Marshalls 
and the Marianas to battle-torn Okinawa where she arrived 26 
June.  After discharging men and equipment, she embarked 
veterans of the 6th Afarir're Division and sailed 10 July."  
LST-883 reached Pearl Harbor on August 5, 1945, and departed 
Pearl Harbor on September 3, 1945 after the surrender of 
Japan.

In an April 2009 statement, J.M. reported that he did not 
remember the Veteran, but that he knew that "all hands maned 
[sic] all the guns and that included the cooks."  In an 
April 2009 statement, J.R. stated that he served aboard LST-
883 from June 1953 through March 1957, and that he maintained 
the guns and trained the gun crew.  He reported that the gun 
crew consisted of "the deck force, mess cooks, office help, 
ect.  When GG was sounded, all hands quit what they were 
doing and manned their battle stations."  J.R. noted that 
his crew consisted of a cook, a cook's helper, two deck force 
men, and a storekeeper, and that that was "standard 
procedure on ships in the US Navy."

VA treatment records from May 2009 through June 2009 reveal 
continued complaints of and treatment for bilateral hearing 
loss and tinnitus.  In May 2009, the Veteran reported a 
history of hearing loss.  His daughters were present, and 
noted that the Veteran was hard of hearing.  Physical 
examination revealed that the Veteran wore hearing aids.  The 
external ears, ear canals, and eardrums were normal.  The 
diagnosis was hearing loss.  Another May 2009 VA record notes 
that the Veteran was first seen for audiological assessment 
in December 1998, and that he was subsequently issued hearing 
aids in February 1999 for moderate to severe bilateral 
sensorineural hearing loss.  The report indicates that the 
Veteran's military history was significant for military noise 
exposure during service in the U.S. Navy, which included 
involvement in combat operations at Okinawa.  The Veteran 
reported significant military noise exposure from artillery 
fire which was reported during his service aboard LST-883.  
The Veteran stated that he worked as a dairy farmer following 
discharge from service, and denied a history of occupational 
or recreational noise exposure.  The Veteran complained of 
difficulty hearing in most environments with particular 
difficulty hearing conversational speech and in background 
noise.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
80
75
95
LEFT
60
65
75
90
105

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 44 percent in the left ear.  
The diagnosis was moderately severe to profound sensorineural 
hearing loss, bilaterally.  The VA physician noted that the 
findings were notable for moderate progression of hearing 
loss, bilaterally, and poorer word recognition performance in 
the right ear compared to the previous results in December 
1998.  Immittance results were suggestive of grossly normal 
tympanic membrane mobility, bilaterally.  Speech recognition 
thresholds were found to be consistent with puretone results, 
bilaterally.  Another May 2009 VA treatment record notes a 
diagnosis of hearing loss and reflects that the Veteran was 
wearing bilateral hearing aids.

In March 2010, the Veteran submitted a copy of a webpage from 
the Department of the Navy Naval Historical Center pertaining 
to the history of LST-883.  The webpage indicates that LST-
883 was assigned to the Asiatic-Pacific theater and 
participated in the assault and occupation of Okinawa Gunto 
in June 1945, and that LST-883 earned one battle star for 
World War II service.

The Board finds that the evidence of record supports service 
connection for bilateral hearing loss and tinnitus.  There is 
evidence of a current diagnosis of bilateral hearing loss for 
VA purposes.  See 38 C.F.R. § 3.385; Degmetich v. Brown, 104 
F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although the Veteran reported 
tinnitus, there has been no medical diagnosis of bilateral 
tinnitus.  However, the Veteran's statements that he has 
bilateral ringing in the ears are sufficient to establish the 
criteria for a current diagnosis of tinnitus in this case.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis where the layperson is 
competent to identify the medical condition, is reporting a 
contemporaneous medical diagnosis, or describes symptoms that 
support a later diagnosis by a medical professional); Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may 
establish the presence of tinnitus because ringing in the 
ears is capable of lay observation).  Hearing loss was not 
diagnosed within one year of service discharge.  38 U.S.C.A. 
§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records are negative for any 
complaints or findings of bilateral hearing loss or tinnitus.  
However, the Veteran provided competent and credible 
statements of inservice noise exposure.  See Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) 
(noting that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and 
the lack of contemporaneous medical evidence, although that 
alone may not bar a claim for service connection); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  Thus, the Veteran's lay testimony is credible 
evidence that he was exposed to loud noise while in the 
military.  

In addition, the Board finds that the Veteran's statements 
with respect to the history of his bilateral hearing loss and 
tinnitus are credible to establish continuity of 
symptomatology since service discharge.  See Hickson, 12 Vet. 
App. at 253.  The Veteran's statements are consistent.  While 
the Veteran does not have the medical training required to 
make a diagnosis of bilateral hearing loss or tinnitus, he 
has made competent and credible lay observations of bilateral 
hearing loss and tinnitus symptomatology which have occurred 
during the period from service discharge through the present.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303, 305 
(2007).  In that regard, although the Veteran may not have 
been able to diagnose his bilateral hearing loss and 
tinnitus, he was able to identify symptoms including loss of 
hearing, muffling, difficulty understanding others, and 
ringing in the ears.  See also Jandreau, 492 F.3d 1372.  
Thus, the Veteran's statements are competent and credible 
evidence that he has had bilateral hearing loss and tinnitus 
symptomatology consistently since service discharge, and 
there is no evidence in the record to contradict his 
assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).

Accordingly, as there is evidence of inservice incurrence of 
acoustic trauma, current diagnoses of bilateral hearing loss 
and tinnitus, and continuity of symptomatology since service 
discharge, service connection for bilateral hearing loss and 
tinnitus are warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


